Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of earlier filing date of 02/03/2017 of provisional application No. 62/454,388 is acknowledged as required by 35 U.S.C. 119.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical supports of the front and rear jaws of the center vise claimed in claims 1 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.Also note that claim 2 further limits the vertical supports having spring assisted mechanism which is not shown. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Objections
Claims 11 and 20 are objected to because of the following informalities:
Claim 11, line 2, “comprising comprising” should read --comprising--.
Claim 20, “each of the center vises” should read --each of the one or more center vises--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “one or more end vises comprising i. a body … ii. A vertical support …; and iii. A support lock” which is indefinite. Because it is not clear if combination of vises or each vise comprise these parts. For the purpose of this examination examiner interprets “one or more end vises comprising” to be --one or more end vises, each end vise comprising--.
Claims 2-10 are rejected due to dependency on rejected claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “one or more end vises” in line 2, “the end vises” and “the two end vises” in line 4. There is insufficient antecedent basis for this limitation in the claim. Because claim 7 depends on claim 6 which claims “exactly two end vises”. For the purpose of this examination “one or more end vises” in line 2, “the end vises” in line 4 are interpreted to be --the two end vises--.
Claim 11 recites the limitation “one or more end vises comprising i. a body … ii. a workpiece clamp” which is indefinite. Because it is not clear if combination of vises or each vise comprise these parts. For the purpose of this examination examiner interprets “one or more end vises comprising” to be --one or more end vises, each end vise comprising--.
Claims 12-20 are rejected due to dependency on rejected claim 11.
Claim 12 recites the limitation “the center vise is further comprised of”. There is insufficient antecedent basis for this limitation in the claim. Because claim 11 earlier recites “one or more center vises”. For the purpose of this examination “the center vise is further comprised of” should read “each center vise of the one or more center vises is further comprised of”.
Claim 18 is rejected due to dependency on rejected claim 12.
Claim 16 recites the limitation “the center vise further comprises”. There is insufficient antecedent basis for this limitation in the claim. Because claim 11 earlier recites “one or more center vises”. For the purpose of this examination “the center vise further comprises” should read “each center vise of the one or more center vises further comprises”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 11, 12, 15, 19 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Weissenborn (US Publication No. 2010/0164158).
Regarding claim 1, Weissenborn teaches (reproduced and annotated Figs. 7 and 20 below) a vise system comprising a center vise and one or more (two) end vises; Fig. 20 of Weissenborn shows the vise comprising a center block (99); a center table clamp (1,20) attached to a bottom side of the center block; a front spindle (120a) extensible from a front side of the center block; a rear spindle (120b) extensible from a rear side of the center block; a front jaw positioned on the end of front spindle, the front jaw further provided with a vertical support extending towards the center block; and a rear jaw positioned on the end of the rear spindle, wherein the rear jaw opposes the front jaw, and wherein the rear jaw is further provided with a vertical support extending towards the center block, wherein a user rotates a main crank handle to change the distance between the front jaw and the rear jaw, and wherein the weight of the workpiece is supported by the vertical support of the front jaw and the vertical support of the rear jaw (both vertical supports shown in annotated Fig. 20 below are capable of supporting the weight of the work piece depending the size and shape of the work piece; e.g. a T shaped work piece can be supported with horizontal top part on the top vertical support); each of the end vises comprising a body provided with a table clamp; a vertical support (2) slidably engaged with the body (par. 0072: , the vertical support further having a workpiece clamp (clamp connected to upper part of 2); and a support lock (locking nut 98 shown in detail in Fig. 23) to lock the vertical support in a position relative to the body (par. 0077: to prevent unwanted longitudinal movement of the ski 300 or snowboard 400 once clamped in slot 17), wherein the center table clamp of the center vise is clamped to a table, and wherein the table clamps of the one or more end vises are clamped to the table (see Fig. 7 which shows end vises are clamped to table 200), and wherein a center of the workpiece is retained between the front jaw and the rear jaw of the center vise (see workpiece 300 position in Fig. 7), and wherein ends of the workpiece are retained by the workpiece clamps of the one or more end vises (see workpiece 300 position in Fig. 7).

    PNG
    media_image1.png
    605
    935
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    775
    media_image2.png
    Greyscale

Regarding claim 11, Weissenborn teaches (reproduced and annotated Figs. 7 and 20 above) a vise system comprising a center vise and one or more (two) end vises; Fig. 20 of Weissenborn shows the vise comprising a center block (99); a center table clamp (1,20) attached to a bottom side of the center block; a front spindle (120a) extensible from a front side of the center block; a rear spindle (120b) extensible from a rear side of the center block; a front jaw positioned on the end of front spindle; and a rear jaw positioned on the end of the rear spindle; each of the end vises comprising a body provided with a table clamp; and a workpiece clamp (clamp connected to upper part of 2); wherein the center table clamp of the center vise is clamped to a table, and wherein the table clamps of the one or more end vises are clamped to the table (see Fig. 7 which shows end vises are clamped to table 200), and wherein a center of the workpiece is retained between the front jaw and the rear jaw of the center vise (see workpiece 300 position in Fig. 7), and wherein ends of the workpiece are retained by the workpiece clamps of the one or more end vises (see workpiece 300 position in Fig. 7); wherein a user rotates a main crank handle of the center vise to clamp a center of the workpiece between the front jaw and the rear jaw of the center vise, and wherein ends of the workpiece are retained by the workpiece clamps of the one or more end vises (see Fig. 7 above).
Regarding claims 3 and 12, Weissenborn teaches (reproduced and annotated Figs. 7 and 20 above) the center vise is further comprised of two or more support rods (105, 109), wherein at least one of the two or more the support rods extends from the front jaw to the center block and wherein at least one of the two or more the support rods extends from the rear jaw to the center block (see Figs. 7 and 20).
Regarding claims 6 and 15, Weissenborn teaches the system comprises exactly two end vises (see annotated Fig. 6 above).
Regarding claim 19, Weissenborn teaches each of the end vises comprising a vertical support (2) slidably engaged with the body (par. 0072: may be replaced with a friction fit rod that has a clamping and/or locking mechanism that allows for the adjustment of height for brackets and/or the locking of brackets at a given position and/or orientation), the vertical support further having a workpiece clamp (clamp connected to upper part of 2); and a support lock (locking nut 98 shown in detail in Fig. 23) to lock the vertical support in a position relative to the body (par. 0077: to prevent unwanted longitudinal movement of the ski 300 or snowboard 400 once clamped in slot 17).
Regarding claim 20, Weissenborn teaches each of the center vises are further provided with a vertical support extending from the front jaw and a vertical support extending from the rear jaw (see annotated Fig. 20 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 2, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weissenborn in view of Chuang (US Publication No. 2004/0046091).
Regarding claim 2, Weissenborn does not teach a spring assisted mechanism between the vertical support and the body.
Chuang teaches (reproduced and annotated Fig. 2 below) a vise with a spring assisted mechanism (33) between the vertical support (31) and the body. Chuang teaches this mechanism improves adjustment (par. 0022, 0023).

    PNG
    media_image3.png
    802
    708
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Chuang in vise of Weissenborn to improve adjustment.
Regarding claims 8, 9 and 17
Device of Chuang comprises a travelling clamping member, wherein the travelling clamping member (second jaw 402) is moved by the user rotating a handle (41), and wherein the workpiece is clamped between the travelling member and a fixed clamp shoe (first jaw 401). Chuang teaches this type of vise can adequately hold a bicycle for maintenance (par. 0004).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use vise mechanism of Chuang to make it capable of holding a large item like a bicycle.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weissenborn in view of Jackson (US Patent No. 4,943,039).
Regarding claims 7 and 16, Weissenborn does not teach hooks and connecting hooks to connect vises.
Jackson teaches clamps with hooks and connecting hooks (38, 40, 48, 52, 64, 72 and 74) to connect two clamps together which makes the clamp adjustable to permit a workpiece or a pair of work pieces to be situated with ease at a desired location (par. 3).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use make the vises of Weissenborn connectable with hooks and connecting hooks to make the vise capable of permitting a workpiece or a pair of work pieces to be situated with ease at a desired location.

Allowable Subject Matter
Claims 4, 5, 10, 13, 14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 10, 13 and 18 would be allowable for disclosing “the rear spindle is externally threaded to engage with a nut provided on the front spindle, and wherein the front spindle is externally threaded to engage with a threaded aperture provided on the center block”.
The closest prior art to the claimed invention of claims 4, 10, 13 and 18 is Cousins et al. (US Patent No. 5,893,551).
Vise of Cousins et al. has a center block (40), front and rear jaws (50, 50), a rear spindle (screw shaft 100) extended from a rear side of the center block, a front spindle (sleeve 140) extended from a front side of the center block; the rear spindle is externally threaded to engage with a nut provided on the front spindle (par. 22: end threaded portion 158); but does not teach the front spindle is externally threaded to engage with a threaded aperture provided on the center block.
Claims 5 and 14 would be allowable for disclosing “the rear spindle is externally threaded to engage with internal threads of the front spindle, and wherein the front spindle is externally threaded to engage with a threaded aperture provided on the center block”.
Vise of Cousins et al. has a center block (40), front and rear jaws (50, 50), a rear spindle (screw shaft 100), a front spindle (sleeve 140); but does not teach the front spindle is externally threaded to engage with a threaded aperture provided on the center block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally 



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723